—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered January 31, 1997, convicting her of criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review her contention regarding the preliminary instructions given to the jury (see, People v Hickey, 133 AD2d 421). In any event, the instructions given adequately conveyed to the jury its function, duties, and conduct (see, CPL 270.40; People v Moore, 161 AD2d 733).
The defendant’s contention that the court improperly limited her cross-examination of a prosecution witness is also unpreserved for appellate review, and, in any event, without merit, since the limitation was a provident exercise of discretion (see, People v Schwartzman, 24 NY2d 241, cert denied 396 US 846; People v Ashner, 190 AD2d 238). Krausman, J. P., H. Miller, Schmidt and Smith, JJ., concur.